Citation Nr: 0408426	
Decision Date: 04/01/04    Archive Date: 04/16/04

DOCKET NO.  02-08 650A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ella Krainsky, Associate Counsel







INTRODUCTION

The veteran had active service from August 1969 to March 
1971.

This appeal arises from a July 2000 rating decision by the 
North Little Rock, Arkansas Regional Office (RO) of the 
Department of Veterans' Affairs which determined that new and 
material evidence had been submitted to reopen a claim for 
service connection for PTSD, but denied service connection 
for PTSD on the merits.   In December 2003, the Board 
informed the veteran that his Substantive Appeal may have 
been defective because it was received more than sixty days 
after the issuance of the Statement of the Case and more than 
one year after the notice of determination.  After further 
review, the Board has determined that the veteran's 
Substantive Appeal is considered to be timely and the Board 
has jurisdictional authority to review the case.


FINDING OF FACT

The veteran had PTSD attributable to his military service.


CONCLUSION OF LAW

PTSD was incurred in the veteran's active military service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304(f) (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

With the enactment of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-4 75, 114 Stat. 2096 (2000), 
there has been a change in the law applicable to veterans' 
claims for benefits.  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The law 
also includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA was implemented with the adoption 
of new regulations.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2003).  The VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
view of the ultimate disposition in this case, any defect in 
compliance with VCAA, either as to development or notice is 
considered harmless error as it does not prejudice the 
veteran.

It must also be noted that the RO denied service connection 
in a rating action dated in 1997 and a statement of the case 
was issued to the veteran later that year; however, the 
veteran never responded to the statement of the case.  In 
order to reopen a claim that has been previously denied and 
which is final, the claimant must present new and material 
evidence. 38 U.S.C.A. § 5108. "New" evidence means more than 
evidence that has not previously been included in the claims 
folder, and must be more than merely cumulative, in that it 
presents new information. Colvin v. Derwinski, 1 Vet. App. 
171 (1990). See also Evans v. Brown, 9 Vet. App. 273, 284 
(1996), wherein the United States Court of Appeals for 
Veterans Claims, formerly the United States Court of Veterans 
Appeals (Court) held that the question of what constitutes 
new and material evidence requires referral only to the most 
recent final disallowance of a claim.

In addition, the evidence, even if new, it must be material, 
in that it is evidence not previously of record that bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to decide fairly the merits of the claim. 38 C.F.R. § 
3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  In this regard, the RO has determined that the claim 
has been reopened and the Board agrees with that assessment 
in view of the additional evidence submitted in conjunction 
with the current claim.  Accordingly, the Board will limit 
its discussion to the substantive issue of service 
connection. 

II. PTSD

The veteran argues that service connection is warranted for 
post-traumatic stress disorder.  Applicable law provides that 
service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).  

The veteran's service medical records covering his active 
duty service do not show complaints, treatment or a diagnosis 
of PTSD or any other psychiatric problems.  His separation 
examination report, dated March 1971, shows that his 
psychiatric condition was evaluated as normal.

The post-service medical evidence includes outpatient 
treatment records from Howard County Memorial Hospital dated 
August 1981 through January 1987.  In addition, the file 
contains hospital reports from St. Michael Health Care Center 
showing that the veteran suffered a stroke in February 1995.  
In May 1995, the veteran underwent a VA disability 
evaluation.  The examiner indicated that the veteran's stroke 
left him with weakness and fatigue on the right side of his 
body as well as difficulty with word finding and speaking.    



The post-service medical records also include outpatient 
treatment records from the Little Rock, Arkansas VAMC.  An 
initial report in June 1996 indicates a diagnostic impression 
of post-stroke depression.  The veteran reported that he had 
angry outbursts and suicidal thoughts since his stroke.  In 
July 1996, the veteran complained of decreasing memory and 
increasing anxiety.  He reported having daily flashbacks to 
the Vietnam War, stating, "that his compound was shelled 
nearly every night."  In August 1996, the veteran reported 
some decrease in flashbacks after being treated with 
medication.  He also reported continued memory problems and 
decreased concentration.  He was diagnosed with major 
depression, moderate.  

In October 1996, the veteran underwent a VA examination for 
PTSD.  The examiner reported some PTSD symptomatology.  The 
veteran avoided crowds and did not want to see a gun since 
returning from Vietnam.  He could not watch war movies and 
was bothered by the sounds of gunshots, cars backfiring, 
thunder, and Independence Day (presumably, the sounds of 
fireworks.)  He also indicated some survivor's guilt.  The 
examiner found the veteran had memory problems, depression, 
and anxiety.  He concluded that the veteran "did not give 
sufficient stressors or typical symptomatology to make the 
diagnosis for PTSD."  However, he added that this might be 
due to the veteran's desire to forget his war experiences as 
well as amnesia as a result of his stroke.  The examiner 
could not rule out an organic mental disorder.

The claims file also contains a January 1997 report from a VA 
examination for residuals of a stroke.  The examiner found 
that the veteran had symptoms consistent with left cerebral 
transient ischemic attacks, currently occurring once a week.  
The veteran also had another VA examination for PTSD.  The 
examiner noted PTSD symptomatology including the veteran's 
dislike of "orientals," guns, and gunshot-like sounds.  
Again the examiner noted the veteran's memory problems, 
depression, and anxiety.  He concluded that the veteran 
showed some symptomatology of PTSD, but he could not make the 
diagnosis because the veteran could not identify sufficient 
stressors.  He suggested that the veteran should be further 
evaluated with a neuropsychological examination and an MMPI.

The veteran underwent a VA comprehensive neuropsychological 
screening in March 1997.  The examiner found the veteran's 
memory to fall within the Borderline Defective range, well 
below his intellectual level.  The examiner also found 
impaired higher cortical problem-solving ability and verbal 
deductive reasoning.  The MMPI test revealed a classic 
profile for chronic affective disturbance.  The examiner 
noted that persons with similar profiles have chronic 
depressive syndromes with anxiety-tension, cognitive 
inefficiency, sleep problems, a sense of worthlessness and 
guilt, and social withdrawal.  The examiner reported that his 
findings suggested bilateral cerebral dysfunction, perhaps 
with principal compromise of subcortical-frontal structures.

The claims file also contains outpatient treatment records 
from the Little Rock VAMC from August 1996 through May 1999.  
In October 1997, the veteran was evaluated by a social worker 
who found probable PTSD, mood disorder, and depression 
secondary to stroke.  In March 1998, the veteran underwent a 
PTSD evaluation for program placement.  He reported that he 
did not have dreams or memories of Vietnam since his stroke.  
Examiners did not admit the veteran to the PTSD Inpatient 
Program due to his "limited PTSD symptomatology" and 
"impoverished recall of historic personal information."

The claims file also contains progress notes from Dr. 
Freeman, Chief of the Little Rock VAMC's PTSD Section.  After 
speaking with the veteran's wife, Dr. Freeman noted that the 
veteran had intrusive thoughts about Vietnam prior to his 
stroke.  He wrote that the veteran's memory became impaired, 
but he retained arousal symptoms, anxiety, and panic.

In addition, the claims file contains August and November 
1998 letters from Dr. Freeman.  Dr. Freeman has diagnosed the 
veteran with PTSD, stating, "I have many hundreds of 
patients with PTSD, but [the veteran] is unique among them."  
He then explained that the veteran has "a very unusual 
presentation."  Dr. Freeman found that by history, the 
veteran met the criteria for PTSD.  However, subsequent to 
his stroke, the veteran no longer meets the re-experiencing 
criteria for PTSD, "although he meets the arousal criteria 
for PTSD without question."  He concluded, "his re-


experiencing symptoms are gone - at the price of his memory.  
He is still quite disabled."  In addition, Dr. Freeman 
submitted a medical article explaining that the type of 
stroke the veteran suffered is known to impair 
autobiographical memory.

In April 2000, a licensed social worker wrote that the 
veteran's treating diagnoses are history of PTSD and panic 
disorder.  In addition, the veteran's PTSD prior to his 
stroke was "directly attributable" to his being under enemy 
fire duty during military service.

In June 2000, Dr. Freeman again wrote a letter in support of 
the veteran.  Dr. Freeman wrote that the veteran's stroke 
"left him without the re-experiencing symptoms of PTSD, 
though he meets all other criteria."  In addition, he 
concluded:

I have no doubt that [the veteran] met 
criteria for PTSD in the past, and the 
only reason he does not meet these 
criteria now is the memory deficit 
associated with his stroke.  He cannot 
be expected to recall his own past 
experiences- Vietnam related or 
otherwise- very well.

Finally, the claims file contains outpatient treatment 
records from the Little Rock VAMC from June 2000 November 
2002.  Most of these records concern the veteran physical 
disabilities and not his psychiatric problems.  In November 
2002, an examiner noted the veteran had PTSD, anxiety, and 
depression, but the PTSD was resolved due to memory loss 
after the veteran's stroke.

The veteran asserts that he has PTSD as a result of service 
in Vietnam.  In a stressor statement dated August 1996, the 
veteran states that his unit was shelled every night and had 
occasional sniper fire throughout his tour, specifying 
January through March 1970.  He also wrote that his barracks 
was shelled due to its proximity to an airstrip.  During an 
October 1996 VA examination, the veteran told the examiner 
that he was based in Cam Ranh Bay from approximately January 
through March 1970 and then went to Da Nang where his 
barracks was located next to an airstrip 


and his unit was shelled almost every night.  The veteran's 
DA 20 confirms that he was stationed in Cam Ranh Bay in 
January 1970 and Da Nang from June 1970 through February 
1971.  It is not clear whether the veteran was in Da Nang 
prior to June 1970.  Although there is no evidence that the 
veteran's unit was shelled "every night," the Office of 
Airforce History reports that there were four standoff 
attacks on the Cam Ranh Bay Airbase in January 1970, one in 
February 1970, and three in March 1970.  There was one 
standoff attack on the Da Nang Airbase in April 1970, one in 
May 1970, and one in June 1970.  There were also two standoff 
attacks on Da Nang in February of 1971 and one attack in 
early March (according to the DA 20, the veteran's overseas 
tour ended March 17, 1971, after a 72 day extension.)   

Claims for PTSD are evaluated in accordance with criteria set 
forth in 38 C.F.R. 3.304(f).  Service connection for PTSD 
requires medical evidence diagnosing PTSD in accordance with 
38 C.F.R. § 4.125 (a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the stressor 
occurred.  In addition, in 1996 VA adopted the fourth edition 
of the American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders (DSM-IV) in amending 
38 C.F.R. §§ 4.125 & 4.126.  See 61 Fed. Reg. 52695-52702 
(1996).  

As discussed above, the claims file contains competent 
evidence showing that the veteran had PTSD.  In addition, Dr. 
Freeman asserts that the veteran now meets all criteria for 
PTSD except re-experiencing symptoms.  Furthermore, in his 
August 1998 letter, Dr. Freeman stated that the veteran was 
unique among his patients with PTSD.  Taking into 
consideration Dr. Freeman's diagnoses and the fact that the 
veteran continues to suffer from and receive treatment for 
PTSD, it is reasonable to conclude that the veteran has PTSD 
diagnosed according to regulations.  38 C.F.R. 3.304(f).  In 
addition, although Dr. Freeman has stated specifically that 
the link between the veteran's in-service stressors and his 
PTSD no longer exists, it is clear that this link is 
established by implication.  Furthermore, because there is a 
current diagnosis of PTSD, the veteran's claimed stressors 
are sufficient to produce PTSD.  See Cohen v. Brown, 10 Vet. 
App. 144.   Finally, the veteran's claimed stressors are 
corroborated by credible supporting evidence.  Id. at 142.  
The veteran's DA 20 as well as the Office of Air Force 
History corroborate that the bases where he was stationed 
were attacked during the time periods in question.  It is not 
necessary for the veteran to prove he was personally 
attacked.  See Suozzi v. Brown, 10 Vet. App. 307 (1997).  
Resolving reasonable doubt in the veteran's favor as to this 
matter, the Board holds that the requirements for a grant of 
service connection for PTSD have been met.

ORDER

Service connection for PTSD is granted.


	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



